DETAILED ACTION
This communication is responsive to the application filed June 17, 2020, and the Response to Restriction Requirement and amended claim set filed October 21, 2022.  Claims 1-11 are currently pending.
The Requirement for Restriction dated August 29, 2022 is WITHDRAWN.
Claims 1-11 are REJECTED under 35 USC 112, but otherwise contain allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In its October 21, 2022 Response to Restriction Requirement, Applicant elected claims 9-11 without traverse.  However, upon further consideration, the identified shared technical feature is indeed a special technical feature.  Thus, there is no appropriate basis for restriction.  Claims 1-11 are under examination.

Priority
This application is the national stage entry of PCT/CN2019/083343, filed April 19, 2019, which claims priority to CN 2019-10147938.9, filed February 28, 2019.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed June 17, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1 and 9, it is not clear what the “main monomer” and “functional monomers” are.  How are the main and functional monomers distinguished from each other?
Because claims 2-8 and 10-11 depend from claims 1 or 9 and do not correct their indefiniteness, claims 2-8 and 9-11 are indefinite for the reason claims 1 and 9 are indefinite.
Regarding claim 10, it is not clear what the “application” is.
Regarding claim 11, it is not clear how the polypeptide-crosslinked protein-imprinted polymer is “used.”  The examiner suggests language to the effect of: “… wherein the polypeptide-crosslinked protein-imprinted polymer adsorbs a target protein while the peptide chain exists in a helix conformation and elutes the target protein when the peptide chain exists in a coil conformation.”

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-11 contain allowable subject matter over the closest prior art reference, Gao et al. (CN 108 752 524).  Gao teaches a molecularly imprinted polymer in which a protein is adsorbed and eluted.  However, Gao does not teach or fairly suggest the claimed molecularly imprinted polymer (or method of making).  In particular, Gao does not teach or fairly suggest a molecularly imprinted polymer in which the crosslinking agent is a peptide chain.  Rather, Gao teaches methylene bisacrylamide as the crosslinking agent, and provides no teaching or suggestion that a peptide chain may be used as a crosslinker instead.  In addition, after a thorough and complete search, the examiner cannot find any teaching or suggestion in the prior art relating to peptide chains as crosslinking agents in molecularly imprinted polymers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763